DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted were filed before the mailing date of the instant first action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies are enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 8, 12, 13, 17, 22, 24, 26-30, 34-36, 39-42, 45, 46, 48, 49, 64 and 65, and the species (a) “a polymer comprising alkylene ether moieties”; (b) “CCR7+”; (c) “CD45RO+”; (d) “CD3+”; (e) “prior”; (f) “a combination of solid support-bound anti-CD3 agonist antibodies and solid support-bound anti-CD28 agonist antibodies”; and (g) “human serum and IL-2”. In the reply filed on 27 July 2022 is acknowledged.
It is noted that the claim amendment submitted 27 July 2022 cancels numerous nonelected species. Applicant is respectfully reminded that upon the finding of allowance of a generic or linking claim scope, the species election directed to species recited under said scope will be withdrawn. With regard to any putative rejoinder of non-elected species, it is emphasized that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 8, 40, 41 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 July 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 13, 17, 22, 24, 26-30, 34-36, 39, 42, 45, 46, 48, 49, 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ricicova et al. (“Ricicova”; WO 2014/153651; applicants IDS), in view of Hyde (“Hyde”; U.S. Pre-Grant Publication Number 2012/0330281), Gilbert (“Gilbert”; U.S. Pre-Grant Publication Number 2016/0158359, and Chen (“Chen”; Eur. J. Immunol. 2014, 44:2603–2616).
Ricicova teaches microfluidic devices throughout. Ricicova teaches T cell expansion and activation in a microfluidic device at ¶¶ 14 and 580, example 30, and Figure 109 for example. Example 30 and figure 109 teaches loading PBMC’s from a human patient into their microfluidic device to activate antigen specific T cells. Ricicova teaches introducing 1-5 T lymphocytes into the microfluidic device, for example at figure 109B. Ricicova teaches that wells within a chamber can be used to sequester effector cells (which include T cells) at ¶ 428. Ricicova also teaches the use of traps at ¶ 430. It is noted that the instant specification defines “unswept” at ¶ 86 as comprising one or more fluidically interconnected circuit element of a microfluidic circuit, each of which experiences substantially no flux of fluid when fluid is flowing through the microfluidic circuit. Ricicova summarizes the use of methods of using microfluidic devices that include the use of micro wells to achieve segregation of populations of cells teaches at ¶¶ 454-459, and the use of wells and sub chambers within a larger chamber for cellular isolation isolation at ¶ 465. Paragraph 466 of Ricicova teaches that chambers may be designed with inlets and outlets to discourage diffusion. Ricicova teaches at ¶ 192 teaches that “[a]n ‘array of wells,’ as used herein, refers to any array of structures within a chamber that may limit the movement of an effector cell and/or a readout particle by localizing one or the other to a particular readout zone or effector zone.” The use of micro wells, sub chambers and traps within the microfluidic device taught by Ricicova are considered to read on a sequestration pen in an unswept region as claimed presently, since Ricicova discloses that the microfluidic device of their invention device of their invention can move cells into these regions to discourage diffusion and limit the movement of cells as discussed above. 
Ricicova teaches using different chambers functionalized with different molecules to partition different particles in different regions at ¶¶ 441-443. Ricicova teaches linkage of functional groups to the walls of the chamber at ¶ 442. Ricicova teaches the use of coatings on chamber walls with PEG at ¶ 188, which is a polyalkylene ether as disclosed in the instant specification at ¶ 222. Ricicova teaches at ¶ 442 that effector cells may be distributed within a chamber comprising functionalizing one or more walls of the chamber by covalently linking, adsorbing or otherwise attaching one or more molecules to the surface of the chamber, or modifying the surface of the chamber, such that the adherence of cells or particles to the chamber surface is altered. Ricicova teaches cells labeled with an antigen associated with a fluorescent label at ¶ 297, which is considered to read on an antigen comprising a peptide which is complexed with a MHC protein since antigens are naturally displayed by MHC proteins. Ricicova teaches the use of dielectric fields to manipulate the flow of channels and cells therein at ¶ 419.
Ricicova teaches contacting T cells with stimulatory peptides in their microfluidic device (example 30), but doesn’t explicitly teach contacting T cells with an activating agent prior to introduction into the sequestration pen, and thus does not teach the use of IL-2 on a solid support to do so. Ricicova does not teach what the volume of the sequestration pen in their microfluidic device is. Ricicova does not teach depleting CD45RO+ lymphocytes, or selecting for CD3+ or CCR7+ T lymphocytes or for cells that are not CD69+, PD-1+ and/or PD-L1+. Ricicova teaches length and width parameters but does not specifically teach the claimed width and length of the microfluidic channel, nor the dimensions of its input or output.
Hyde teaches T cell activation in a microfluidic device (¶¶ 37 and 50 also for example), and that their microfluidic devices include cell traps. Such cell traps are considered to read on sequestration pens in an unswept region. Hyde teaches T cell activation with IL-2 in ¶¶ 29 and 47. Hyde teaches at ¶ 50 cell bays that are single cell compartments and are lined with antibodies to capture specific cell types. 
Gilbert teaches at ¶ 280 the use of CD3/CD28 beads for T cell expansion, and the use of CCF7/CD45RO for positive and/or negative selection of T cells.
Chen teaches selection of t cells based on lack of PD-1 expression. See abstract.
It would have been obvious to one of ordinary skill in the art to incorporate a microfluidic device such as those taught by Ricicova and Hyde in order to expand clonal T cell populations. One of ordinary skill in the art would have been motivated to use a microfluidic device in order to expand a population of T cells, since Ricicova explicitly demonstrates T cell expansion in a microfluidic chamber comprising a sequestration pen, and since Hyde also teaches that the use of microfluidic devices comprising a sequestration pen and flow channels provides a precise mechanism for controlling the biological activity of cells, along with reduced consumption of costly reagents, among other advantages. Hyde of ordinary skill in the art would have been motivated to contact the expanding T cells of Ricicova with an activating agent prior to introduction into the sequestration pen since one of ordinary skill in the art would understand that T cells are relatively rare, and since expansion would provide more starting material to work with. Furthermore, 1 of ordinary skill in the art would have been motivated to adapt the teaching of the use of IL-2 for such expansion, since Hyde teaches that IL-2 provides for such expansion. Furthermore, the combination of Ricicova, Hyde and Gilbert would provide a reason for T cell expansion using CD3/CD28 beads, for depleting CD45RO+ lymphocytes, or for selecting for CD3+ or CCR7+ T lymphocytes, since Gilbert teaches that doing so can allow for expansion (in the case of CD3/CD28 beads), or further isolation of T cell subtypes (with regard to depleting CD45RO+ lymphocytes, or for selecting for CD3+ or CCR7+ T lymphocytes). Similarly, Chen provides sufficient reason to select for cells that are not CD69+, PD-1+ and/or PD-L1+ for the same reason. 
Ricicova and Hyde each provide extensive discussions on the dimensions of the length and width of the microfluidic flow channels, inlets and outlets. One of ordinary skill in the art would have considered it obvious to identify the volume of the sequestration pen, the length and width of the microfluidic channel and dimensions of its proximal and distal openings. Per M.P.E.P. § 2144.05(II), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” The same logic also extends to device dimensions. Since both Ricicova and Hyde discuss such dimensions at length, each are considered to support the finding that these dimensions are result effective variables, and thus optimizable through routine experimentation.   
Accordingly, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633